  3:20-cv-01051-DCN-SVH      Date Filed 08/31/20   Entry Number 25   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

Johnathan Martia Daniels,               )     C/A No.: 3:20-1051-DCN-SVH
                                        )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              )
                                        )                 ORDER
Siemens U.S.A.; Siemens                 )
Aktiengesellschaft; Siemens             )
Industry Inc.; Joe Kaeser; and          )
Michael Conaghan,                       )
                                        )
             Defendants.                )
                                        )

      This matter comes before the court on the motion of Johnathan Martin

Daniels (“Plaintiff”) to amend his complaint. [ECF No. 24]. Plaintiff seeks to

amend his complaint to remove his claims against Siemens U.S.A. and

Siemens Aktiengesellschaft and to clarify his remaining claims. Plaintiff’s

motion to amend is granted. The Clerk of Court is directed to file ECF No. 24-

2 as a new docket entry.

      Plaintiff has otherwise failed to bring this case into proper form. Plaintiff

is directed to do the following by September 22, 2020:

      1)   Provide a copy of his right to sue letter from the Equal
      Employment Opportunity Commission.

      2)     Provide the necessary additional paperwork for
      international service. Plaintiff is attempting to sue an individual
      (Joe Kaeser) who appears to be a resident of Germany. As more
      fully explained in ECF No. 9, Kaeser must be served in accordance


                                        1
  3:20-cv-01051-DCN-SVH    Date Filed 08/31/20   Entry Number 25   Page 2 of 2




     with the Hague Convention. However, Plaintiff must provide
     materials, in addition to the Complaint and summonses, to the
     United States Marshal for international service. To proceed
     further with service on foreign defendant(s), Plaintiff should
     contact the civil process office of the United States Marshal, 901
     Richland Street, Columbia South Carolina 29201 to determine any
     potential costs of service. The telephone number is (803) 765-5821.

     As this case has been reassigned to the undersigned, Plaintiff is directed

to place the civil action number (3:20-1051-DCN-SVH) on all documents filed

with the court. All filings may be mailed to the Clerk of Court, United States

District Court, 901 Richland Street, Columbia, South Carolina 29201.

      IT IS SO ORDERED.


August 31, 2020                           Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
